Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10, 13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki et al. US Patent No. 4,790,638.
Regarding claim 1, Iwasaki teaches an optical imaging lens (Figs. 2, and 3), from an object side to an image side in order along an optical axis (Fig. 2: depicts 5 lenses) comprising: a first lens element (r2,r3), a second lens element (r4,r5), a third lens element (r6,r7), a fourth lens element (r8,r9), and a fifth lens element (r10,r11), the first lens element to the fifth lens element each having an object-side surface facing toward the object side (Fig. 2: r2,r4,r6,r8,r10 are object side surfaces of first lens to fifth lens respectively) and allowing imaging rays to pass through as well as an image-side surface facing toward the image side (Fig. 2: r3,r5,r7,r9, r11 are image side surfaces of first lens to fifth lens respectively) and allowing the imaging rays to pass through, wherein: 
an optical axis region of the image-side surface of the first lens element is concave (as shown in Fig. 2 and Table 5: r3, which is the image side surface of the first lens has a positive radius of curvature, which infers the image side surface is concave); 
a periphery region of the image-side surface of the fourth lens element is concave (as shown in Fig. 2 and Table 5: r9, which is the image side surface of the fourth lens has positive radius of curvature, which infers the image side surface is concave); and 
an optical axis region of the object-side surface of the fifth lens element is convex (as shown in Fig. 2 and Table 5: r10, which is the object side surface of the fifth lens has a positive radius of curvature, which infers the object side surface is convex) and a periphery region of the image-side surface of the fifth lens element is convex (as shown in Fig. 2 and Table 5: r11, which is the image side surface of the fifth lens has a negative radius of curvature, which infers the image side surface is convex); 
wherein only the above-mentioned five lens elements of the optical imaging lens have refracting power (as shown in Fig. 2, there are only five lens element, and it is an apparent thing for a lens to have a refractive power); 
wherein EFL is an effective focal length of the optical imaging lens and TTL is a distance from the object-side surface of the first lens element to an image plane along the optical axis, and the optical imaging lens satisfies the relationship: 1.1≤EFL/TTL≤1.6, 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First lens concave image side surface)][AltContent: textbox (Fourth lens concave image side surface)][AltContent: textbox (Fifth lens convex object side surface)][AltContent: textbox (Fifth lens concave image side surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    359
    446
    media_image1.png
    Greyscale


From the Tables above (TABLE 5 Data lens)
TL/f = 0.90; 
TL = (0.069+0.019+0.06+0.108+0.083+0.047+0.025+0.138+0.085+0.075) = 0.709
Thus, f = TL/0.90 = 0.709/0.90 = 0.788
F (EFL) = 0.788 and TTL = 0.709
EFL/TTL = 0.788/0.709 = 1.11
Regarding claim 2, Iwasaki teaches the optical imaging lens of claim 1, being a prime lens (as depicts above in the Table, the imaging lens system has a fixed focal length of 0.788). 
Regarding claim 3, the optical imaging lens of claim 1, wherein ALT is a sum of thicknesses of all the five lens elements along the optical axis, T1 is a thickness of the first lens element along the optical axis and G34 is an air gap between the third lens element and the 
From Table above:
ALT = (0.069+0.060+0.083+0.025+0.085) = 0.322
T1 = 0.069, and 
G34 = 0.047
Thus, ALT/(T1+G34) = (0.3220/(0.069+0.047) = 2.77
Regarding claim 8, Iwasaki teaches the optical imaging lens of claim 1, wherein BFL is a distance from the image-side surface of the fifth lens element to an image plane along the optical axis, G12 is an air gap between the first lens element and the second lens element along the optical axis and G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis, and the optical imaging lens satisfies the relationship: BFL/(G12+G45)≤5.500 
From the TABLE 5:
BFL = 0.075, G12 = 0.019, and G45 = 0.138
Thus, BFL/(G12+G45) = (0.075)/(0.019+0.138) = 0.477
Regarding claim 10, Iwasaki teaches the optical imaging lens of claim 1, wherein TL is a distance from the object-side surface of the first lens element to the image-side surface of the fifth lens element along the optical axis, T1 is a thickness of the first lens element along the optical axis and G23 is an air gap between the second lens element and the third lens element along the optical axis, and the optical imaging lens satisfies the relationship: TL/(T1+G23)≥2.900
From TABLE 5:

Thus, TL/(T1+G23) = (0.634)/(0.069+0.108) = 3.58
Regarding claim 13, Iwasaki teaches the optical imaging lens of claim 1, wherein T2 is a thickness of the second lens element along the optical axis, T4 is a thickness of the fourth lens element along the optical axis and G12 is an air gap between the first lens element and the second lens element along the optical axis, and the optical imaging lens satisfies the relationship: (G12+T2)/T4≥3.200
From TABLE 5:
G12 = 0.019, T2 = 0.06, T4 = 0.025
Thus, (G12+T2)/T4 = (0.019+0.06)/(0.025) = 3.2
Regarding claim 20, Iwasaki teaches the optical imaging lens of claim 1, wherein G12 is an air gap between the first lens element and the second lens element along the optical axis, G23 is an air gap between the second lens element and the third lens element along the optical axis and G34 is an air gap between the third lens element and the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: (G12+G23)/G34≥2.600
From TABLE 5:
G12 = 0.019, G23 = 0.108, G34 = 0.047
Thus, (G12+G23)/G34 = (0.019+0.108)/(0.047) = 2.7
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. US Patent No. 4,790,638.
Regarding claim 7, Iwasaki teaches the optical imaging lens of claim 1, wherein AAG is a sum of four air gaps from the first lens element to the fifth lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis and G34 is an air gap between the third lens element and the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: AAG/(T3+G34)≤2.00
From TABLE 5:
AAG = 0.019+0.108+0.047+0.138 = 0.312
T3 = 0.083, and G34 = 0.047
Thus, AAG/(T3+G34) = 0.312/(0.083+0.047) = 2.4. 
Iwasaki does not specifically disclose that AAG/(T3+G34) ≤2.00.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). More specifically, the court held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the present case the range from the prior art i.e., 2.4 is merely close with the claimed range 2.0. Among the benefits of this modification includes improving image quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical lens of Shih by utilizing the claimed AAG/(T3+G34) ≤2.00, in order to provide an optical imaging lens with better image quality.
Allowable Subject Matter
Claims 4-6, 9, 11, 12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the optical imaging lens of claim 1, wherein T1 is a thickness of the first lens element along the optical axis, T4 is a thickness of the fourth lens element along the optical axis, T5 is a thickness of the fifth lens element along the optical axis and G12 is an air gap between the first lens element and the second lens element along the optical axis, and the optical imaging lens satisfies the relationship: (T1+G12)/(T4+T5)≥2.000. 
Regarding claim 5, the optical imaging lens of claim 1, wherein T1 is a thickness of the first lens element along the optical axis, G23 is an air gap between the second lens element and the third lens element along the optical axis, G34 is an air gap between the third lens element and the fourth lens element along the optical axis and G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis, and the optical imaging lens satisfies the relationship: T1/(G23+G34+G45)≥2.500. 
Regarding claim 6, the optical imaging lens of claim 1, wherein ALT is a sum of thicknesses of all the five lens elements along the optical axis, T3 is a thickness of the third lens element along the optical axis and G12 is an air gap between the first lens element and the second lens element along the optical axis, and the optical imaging lens satisfies the relationship: ALT/(G12+T3)≤2.300. 3.15
Regarding claim 9, the optical imaging lens of claim 1, wherein T1 is a thickness of the first lens element along the optical axis, T2 is a thickness of the second lens element along the optical axis and G34 is an air gap between the third lens element and the fourth lens element 
Regarding claim 11, the optical imaging lens of claim 1, wherein BFL is a distance from the image-side surface of the fifth lens element to an image plane along the optical axis, T4 is a thickness of the fourth lens element along the optical axis and T5 is a thickness of the fifth lens element along the optical axis, and the optical imaging lens satisfies the relationship: BFL/(T4+T5)≥5.200. 
Regarding claim 12, the optical imaging lens of claim 1, wherein T1 is a thickness of the first lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis and T5 is a thickness of the fifth lens element along the optical axis, and the optical imaging lens satisfies the relationship: EFL/(T1+T3+T5)≥5.300. 
Regarding claim 14, the optical imaging lens of claim 1, wherein AAG is a sum of four air gaps from the first lens element to the fifth lens element along the optical axis, and the optical imaging lens satisfies the relationship: EFL/AAG≥5.700. 
	Regarding claim 15, the optical imaging lens of claim 1, wherein T1 is a thickness of the first lens element along the optical axis and G12 is an air gap between the first lens element and the second lens element along the optical axis, and the optical imaging lens satisfies the relationship: TTL/(T1+G12)≤5.500. 
Regarding claim 16, the optical imaging lens of claim 1, wherein T1 is a thickness of the first lens element along the optical axis, T2 is a thickness of the second lens element along the optical axis and T3 is a thickness of the third lens element along the optical axis, and the optical imaging lens satisfies the relationship: (T1+T3)/T2≥6.500. 

Regarding claim 18, the optical imaging lens of claim 1, wherein T1 is a thickness of the first lens element along the optical axis, G23 is an air gap between the second lens element and the third lens element along the optical axis and G34 is an air gap between the third lens element and the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: T1/(G23+G34)≥2.500. 
Regarding claim 19, the optical imaging lens of claim 1, wherein ALT is a sum of thicknesses of all the five lens elements along the optical axis, T5 is a thickness of the fifth lens element along the optical axis and G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis, and the optical imaging lens satisfies the relationship: ALT/(G45+T5)≥5.200. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. US 2015/0160434 and US 2020/0073076 (second embodiment).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872